* Reporter's Note: A discretionary appeal to the Supreme Court of Ohio was not allowed in (1994), 78 Ohio St.3d 1512,679 N.E.2d 309.
On January 18, 1995, appellant, Gary B. Garson, was traveling east on Chagrin Boulevard through Pepper Pike to a restaurant in the city of Moreland Hills. A Pepper Pike policeman, Officer Jeffrey Martin, was parked less than one mile from the Pepper Pike-Moreland Hills border conducting radar enforcement of traffic. Officer Martin clocked appellant traveling fifty-three m.p.h. in a thirty-five zone and followed appellant. Appellant testified that he was not aware Officer Martin followed him along Chagrin Boulevard and that he was first cognizant of Officer Martin as he pulled into the restaurant's driveway.
Appellant exited his car and approached Officer Martin's patrol car, which had stopped behind his vehicle. Officer Martin exited his vehicle and ordered appellant to get back into his car. Appellant failed to return to his own vehicle. Appellant was then ordered to enter Officer Martin's vehicle and failed to do so. As a result, Officer Martin physically placed appellant in the rear seat of his patrol car with the assistance of Officer Scott Williams, a Moreland Hills police officer. Appellant was cited for speeding, disorderly conduct, and resisting arrest in violation of Pepper Pike ordinances.
Appellant appeals his conviction after trial for disorderly conduct in violation of Pepper Pike Ordinances 648.04. Garson was also convicted of speeding in violation of Pepper Pike Ordinances 434.03, from which he does not appeal.
Appellant has listed seven assignments of error. However, this court need address only appellant's third assignment of error, which states:
"The municipal court erred, as a matter of law, by subjecting defendant-appellant to the ordinances of Pepper Pike."
Appellant argues that the Shaker Heights Municipal Court lacked jurisdiction to hear the charge of disorderly conduct because the actions giving rise to the charge of disorderly conduct arose outside the boundary of the city of Pepper Pike and the city could not exercise its police power to proscribe conduct outside its municipal boundaries.
Section 3, Article XVIII of the Ohio Constitution states:
"Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within theirlimits, such local police, sanitary and other similar regulations, as are not in conflict with general laws." (Emphasis added.)
Section 3, Article XVIII of the Ohio Constitution limits the power of a municipality to exercise its police powers within its boundaries, except where explicitly authorized by law.Springfield v. All Am. Food Specialists, Inc. (1993), *Page 475 85 Ohio App.3d 464, 469, 620 N.E.2d 120, 124; see, e.g., R.C.715.50 (granting extraterritorial power to municipalities to regulate and police municipal property which lies outside its border).
Appellant was charged with disorderly conduct in violation of the ordinances of Pepper Pike. However, the conduct giving rise to that charge occurred wholly within the village of Moreland Hills. Because of this, the court improperly heard the charge of disorderly conduct brought pursuant to the Pepper Pike Codified Ordinances.
Appellant's third assignment of error is well taken. Appellant's conviction for disorderly conduct pursuant to Pepper Pike Codified Ordinances 648.04 is reversed. Appellant did not contest the authority of the court to hear the charge of speeding, and its judgment as to that charge is undisturbed.
Appellant's first, second, fourth, fifth, sixth, and seventh assignments of error, listed in the Appendix, are moot and need not be specifically addressed. App.R. 12(A)(1)(c).
Judgment affirmed in partand reversed in part.
SPELLACY, C.J., concurs.
KARPINSKI, J., concurs separately.